Title: William Daniell to Franklin and Hall, 29 June 1754
From: Daniell, William
To: Franklin, Benjamin,Hall, David


Gentlemen
Kingston 29 June 1754
Since my Last to you I received your Favour advising of not receiving my paper which I assure Is not oweing to any Neglect as I Never Fail Sending them and am very Sorry they do not Come to your hands, for the Future shall Give more particular directions to the Captain that Carries them, I am Gentlemen Your most Humble Servant
Will: Daniell
 Addressed: To  Messrs. Franklan & Hall  Philadephia
